                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    PETER M. BERGNE,                                     Case No. 19-cv-08315-JD
                                                       Petitioner,
                                   7
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   8

                                   9    RONALD DAVIS,
                                                       Respondent.
                                  10

                                  11          Petitioner, a California prisoner, proceeds with pro se petition for a writ of habeas corpus

                                  12   pursuant to 28 U.S.C. § 2254 challenging a 2017 parole denial by the Board of Parole Hearings
Northern District of California
 United States District Court




                                  13   (“BPH”). The original petition was dismissed with leave to amend and petitioner has filed an

                                  14   amended petition.

                                  15                                             BACKGROUND

                                  16          In 1990 petitioner was sentenced to an indeterminate term of fifteen years to life in state

                                  17   prison with the possibility of parole. Docket No. 1 at 2. Parole has been denied on several

                                  18   occasions, the most recent in 2017. Id. at 21.

                                  19                                               DISCUSSION

                                  20
                                              STANDARD OF REVIEW
                                  21
                                              This court may consider a petition for writ of habeas corpus “in behalf of a person in
                                  22
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  23
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  24
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  25
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  26
                                       habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court
                                  27
                                       must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting
                                  28
                                   1   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   2   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   3   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   4   688, 689 (1st Cir. 1970)).

                                   5
                                               LEGAL CLAIMS
                                   6
                                               As grounds for federal habeas relief in the original petition, petitioner alleged that: 1) the
                                   7
                                       denial of parole violated his due process rights; and 2) the BPH abused its discretion is denying
                                   8
                                       parole and delaying the next hearing for seven years. Docket No. 1 at 17, 21.
                                   9
                                               In 2011, the United States Supreme Court overruled a line of Ninth Circuit precedent that
                                  10
                                       had supported habeas review in California cases involving denials of parole by the BPH and/or the
                                  11
                                       governor. See Swarthout v. Cooke, 562 U.S. 216 (2011). The Supreme Court held that federal
                                  12
Northern District of California




                                       habeas jurisdiction does not extend to review of the evidentiary basis for state parole decisions.
 United States District Court




                                  13
                                       Because habeas relief is not available for errors of state law, and because the Due Process Clause
                                  14
                                       does not require correct application of California's “some evidence” standard for denial of parole,
                                  15
                                       federal courts may not intervene in parole decisions as long as minimum procedural protections
                                  16
                                       are provided. Id. at 220-21. Federal due process protection for such a state-created liberty interest
                                  17
                                       is “minimal,” the determination being whether “the minimum procedures adequate for due-process
                                  18
                                       protection of that interest” have been met. The inquiry is limited to whether the prisoner was given
                                  19
                                       the opportunity to be heard and received a statement of the reasons why parole was denied. Id. at
                                  20
                                       221; Miller v. Oregon Bd. of Parole and Post–Prison Supervision, 642 F.3d 711, 716 (9th Cir.
                                  21
                                       2011) (“The Supreme Court held in Swarthout that in the context of parole eligibility decisions the
                                  22
                                       due process right is procedural, and entitles a prisoner to nothing more than a fair hearing and a
                                  23
                                       statement of reasons for a parole board's decision.”). This procedural inquiry is “the beginning
                                  24
                                       and the end of” a federal habeas court's analysis of whether due process has been violated when a
                                  25
                                       state prisoner is denied parole. Swarthout at 220. The Ninth Circuit has acknowledged that after
                                  26
                                       Swarthout, substantive challenges to parole decisions are not cognizable in habeas. Roberts v.
                                  27
                                       Hartley, 640 F.3d 1042, 1046 (9th Cir. 2011).
                                  28
                                                                                            2
                                   1          The Court previously advised petitioner that his argument that the BPH violated state law

                                   2   and procedures in denying parole and delaying his next hearing only raised issues of state law. As

                                   3   set forth in Swarthout, the federal due process protections do not include adherence to California

                                   4   procedures. Challenges to the BPH’s enactment of state laws and procedures must be presented in

                                   5   state court. Petitioner presented his claims in state court, but his challenges were all denied. He

                                   6   was told that this Court cannot overrule state court decisions or find that California courts

                                   7   incorrectly interpreted state law. The Court noted that petitioner did not allege or exhaust claims

                                   8   that he was denied an opportunity to be heard or not provided a statement of the reasons why

                                   9   parole was denied. The record indicated that he was present at the hearing and provided a

                                  10   statement why parole was denied. Docket No. 1 at 34-35, 57.

                                  11          In his amended petition, petitioner argues that he was denied a right to be heard and that

                                  12   there was a biased decisionmaker. Docket No. 13 at 1-5. Even if there were a factual basis for
Northern District of California
 United States District Court




                                  13   these new claims, which is not at all evident, petitioner has not exhausted the claims in state court.

                                  14   Docket No. 1 at 17, 21. Prisoners in state custody who wish to challenge collaterally in federal

                                  15   habeas proceedings either the fact or length of their confinement are first required to exhaust state

                                  16   judicial remedies, either on direct appeal or through collateral proceedings, by presenting the

                                  17   highest state court available with a fair opportunity to rule on the merits of each and every claim

                                  18   they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509,

                                  19   515-16 (1982). These claims are not exhausted and petitioner has not sought a stay; therefore,

                                  20   petitioner may not proceed.

                                  21                                              CONCLUSION

                                  22          1.      This case is DISMISSED without prejudice. If petitioner exhausts these claims

                                  23   and there is a factual basis for the claims, he may refile this case.

                                  24          2.      A Certificate of Appealability is DENIED. The Clerk shall close this case.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 6, 2020

                                  27

                                  28
                                                                                          3
                                           JAMES DONATO
                                   1       United States District Judge
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        PETER M. BERGNE,
                                   4                                                          Case No. 19-cv-08315-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        RONALD DAVIS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 6, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Peter M. Bergne ID: #E-57901
                                       San Quentin State Prison
                                  18   West Block Center
                                       Housing Unit 4-W-45
                                  19   San Quentin, CA 94974
                                  20

                                  21
                                       Dated: April 6, 2020
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          5
